

Exhibit 10.2
STOCK PLEDGE AGREEMENT


STOCK PLEDGE AGREEMENT ("Agreement") entered into as of the 26th day of March,
2007 by and among John Fife (the “Secured Party”), and the persons identified on
the signature page hereof (each individually a “Pledgor” and collectively, the
“Pledgors”).


RECITALS


A. The Pledgors have agreed, jointly and severally, to pledge certain securities
to secure (i) the performance by CenterStaging Corp., a Delaware corporation
with offices at 3407 Winone Avenue, Burbank, CA 91504 (“the Maker”) of its
obligations under its Series 2007 Original Issue Discount Secured Note in an
aggregate face amount of up to Two Million Four Hundred Thousand and Twenty Four
and 00/100 Dollars ($2,400,024.00) payable to the Secured Party (the “Note”),
and (ii) the performance by the Pledgors of their respective Guarantees
delivered to the Secured Party of even date herewith. Capitalized terms in this
Agreement which are not identified herein will have the meanings given such
terms in the Note.


B. The Secured Party is willing to accept the Note only upon receiving the
Pledgors’s guarantees and pledge of certain securities as set forth in this
Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1. Grant of Security Interest; True-up of Collateral. The Pledgors hereby pledge
to the Secured Party as collateral and security for the Secured Obligations (as
defined in Section 2) the securities initially set forth on the attached
Schedule 1 of this Agreement, together with medallion guaranteed stock powers
and an irrevocable instruction letter to the transfer agent (the “Transfer
Agent”) of the Maker’s common stock (the “Pledged Shares”). If, at any time
during the term of the Note, the market value of the Collateral (as defined
below) then held by the escrow agent does not equal or exceed four hundred
percent (400%) of the Maturity Amount of the Note, then the Pledgors shall
deliver to the escrow agent for deposit into escrow within three (3) days of
such date a certificate for additional shares of the Common Stock of the Maker
(“Common Stock”), which shares shall have been issued no later than the Pledged
Shares, such that the value of all Pledged Shares shall equal not less than four
hundred percent (400%) of the Maturity Amount of the Note, together with stock
powers in blank, medallion guaranteed and an irrevocable letter of instruction
to the Transfer Agent with respect to the newly-delivered shares of Common
Stock, and a statement setting forth the necessary amount of Collateral, not
later than the first business day following such default. If the Pledgors fail
to deliver the True-up Shares to the Secured Party within five (5) business days
after receipt of notice by the Secured Party therefore, the Pledgors
collectively shall pay to the Secured Party, in cash, One Hundred Dollars ($100)
per business day until such certificates are delivered. Unless otherwise set
forth on Schedule 1 of this Agreement, the Pledgors are the beneficial and
record owners of the Pledged Shares set forth on such Schedule. Such Pledged
Shares, together with any additions, replacements, accessions or substitutes
therefor or proceeds thereof, are hereinafter referred to collectively as the
“Collateral.” For purposes of this Section 1, the Market Value of the Collateral
shall be calculated as the average of the volume weighted average prices for the
Common Stock for the five (5) trading days immediately preceding the date on
which it is measured, as reported by Bloomberg L.P. The value of any additional
shares delivered into escrow as provided above shall be deemed to be the Market
Value on the date on which the deficiency shall have occurred.


2. Secured Obligations. During the term hereof, the Collateral shall secure the
performance by the Pledgors of their respective obligations, covenants, and
agreements under their respective Guaranties and this Pledge Agreement and the
performance by the Maker of its Obligations under the Note (the “Secured
Obligations”).


3. Perfection of Security Interests. (a) Upon execution of this Agreement, the
Pledgors shall deliver the Pledged Shares, together with Stock Powers (with
Medallion Guarantees annexed), to the Secured Party.
 
(b) The Pledgors will, at their own expense, cause to be searched the public
records with respect to the Collateral and will execute, deliver, file and
record (in such manner and form as the Secured Party may require), or permit the
Secured Party to file and record, as the Pledgors’s attorney-in-fact, any
financing statements, any carbon, photographic or other reproduction of a
financing statement or this Agreement (which shall be sufficient as a financing
statement hereunder), any specific assignments or other paper that may be
reasonably necessary or desirable, or that the Secured Party may request, in
order to create, preserve, perfect or validate any Security Interest or to
enable the Secured Party to exercise and enforce its rights hereunder with
respect to any of the Collateral. The Pledgors hereby appoint the Secured Party
as the Pledgors’s attorney-in-fact to execute in the name and behalf of the
Pledgors such additional financing statements as the Secured Party may request.
 

--------------------------------------------------------------------------------


 
4. Assignment. In connection with the transfer of the Note in accordance with
its terms, the Secured Party may assign or transfer the whole or any part of his
security interest granted hereunder, and may transfer as collateral security the
whole or any part of his security interest in the Collateral. Any transferee of
the Collateral shall be vested with all of the rights and powers of the Secured
Party hereunder with respect to the Collateral.


5. Pledgors’s Warranty. A. Title. The Pledgors jointly and severally represent
and warrant hereby to the Secured Party as follows with respect to the Pledged
Shares:
 
(i) The Collateral is free and clear of any encumbrances of every nature
whatsoever, and the Pledgors are the sole owner of the Pledged Shares;
 
(ii) The Pledgors further agree not to grant or create, any security interest,
claim, lien, pledge or other encumbrance with respect to such Collateral or
attempt to sell, transfer or otherwise dispose of the Collateral, until the
Secured Obligations have been paid in full or this Agreement terminates; and
 
(iii) This Agreement constitutes a legal, valid and binding obligation of the
Pledgors enforceable in accordance with its terms (except as the enforcement
thereof may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium, and similar laws now or hereafter in effect),
 
B. Other. (i) The Pledgors have made necessary inquiries of the Maker and
believe that the Maker fully intends to fulfill and has the capability of
fulfilling the Secured Obligations to be performed by the Maker in accordance
with the terms of the Note.


(ii) The Pledgors are not acting, and have not agreed to act, in any plan to
sell or dispose of any Pledged Shares in a manner intended to circumvent the
registration requirements of the Securities Act of 1933, as amended, or any
applicable state law.


(iii) The Pledgors have been advised by counsel of the elements of a bona-fide
pledge for purposes of Rule 144(d)(3)(iv) under the Securities Act of 1933, as
amended, including the relevant SEC interpretations, and affirms that the pledge
of shares by the undersigned pursuant to this Pledge Agreement will constitute a
bona-fide pledge of such shares for purposes of such Rule.


6. Collection of Dividends and Interest. During the term of this Agreement and
so long as the Pledgors are not in default under the Note, the Pledgors are
authorized to collect all dividends, distributions, interest payments, and other
amounts that may be, or may become, due on any of the Collateral.


7. Voting Rights. During the term of this Agreement and until such time as this
Agreement has terminated or the Secured Party has exercised his rights under
this Agreement to foreclose its security interest in the Collateral, The
Pledgors shall have the right to exercise any voting rights evidenced by, or
relating to, the Collateral.


8. Warrants and Options. In the event that, during the term of this Agreement,
subscription, spin-off, warrants, dividends, or any other rights or option shall
be issued in connection with the Collateral, such warrants, dividends, rights
and options shall be immediately delivered to the Secured Party to be held under
the terms hereof in the same manner as the Collateral.


9. Preservation of the Value of the Collateral. The Pledgors shall pay all
taxes, charges, and assessments against the Collateral and do all acts necessary
to preserve and maintain the value thereof.


10. The Secured Party as the Pledgors's Attorney-in-Fact.


(a) The Pledgors hereby irrevocably appoint the Secured Party as the Pledgors's
attorney-in-fact, with full authority in the place and stead of the Pledgors and
in the name of the Pledgors, the Secured Party or otherwise, from time to time
at the Secured Party's discretion, to take any action and to execute any
instrument that the Secured Party may reasonably deem necessary or advisable to
accomplish the purposes of this Agreement, including: (i) upon the occurrence
and during the continuance of an Event of Default (as defined below), to
receive, endorse, and collect all instruments made payable to the Pledgors
representing any dividend, interest payment or other distribution in respect of
the Collateral (as defined in the Note) or any part thereof to the extent
permitted hereunder and to give full discharge for the same and to execute and
file governmental notifications and reporting forms; (ii) to arrange for the
transfer of the Collateral on the books of the Maker or any other person to the
name of the Secured Party or to the name of the Secured Party's nominee.
 

--------------------------------------------------------------------------------


 
(b) In addition to the designation of the Secured Party as the Pledgors's
attorney-in-fact in subsection (a), the Pledgors hereby irrevocably appoint the
Secured Party as the Pledgors's agent and attorney-in-fact to make, execute and
deliver any and all documents and writings which may be necessary or appropriate
for approval of, or be required by, any regulatory authority located in any
city, county, state or country where the Pledgors, or any of them, or the Maker
(as defined in the Note) engage in business, in order to transfer or to more
effectively transfer any of the Pledged Interests or otherwise enforce the
Secured Party's rights hereunder.


11. Remedies upon Default. Upon the occurrence and during the continuance of an
Event of Default under the Note (“Event of Default”):


(a) The Secured Party may exercise in respect of the Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a Secured Party on default under the Code
(irrespective of whether the Code applies to the affected items of Collateral),
and the Secured Party may also without notice (except as specified below) sell
the Collateral or any part thereof in one or more parcels in an open market
public sale on any exchange or trading platform. To the maximum extent permitted
by applicable law, the Secured Party may be the purchaser of any or all of the
Collateral at any such sale and shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply all or any part of
the Secured Obligations as a credit on account of the purchase price of any
Collateral payable at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of the
Pledgors, and the Pledgors hereby waive (to the extent permitted by law) all
rights of redemption, stay, or appraisal that it now has or may at any time in
the future have under any rule of law or statute now existing or hereafter
enacted. The Pledgors agree that, to the extent notice of sale shall be required
by law, at least ten (10) calendar days notice to the Pledgors of the time and
place of any public sale or the time after which a private sale is to be made
shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. To the maximum extent permitted by law, The Pledgors hereby waive any
claims against the Secured Party arising because the price at which any
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale, even if the Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree.


(b) Notwithstanding the foregoing, the Secured Party hereby acknowledges that
the total number of shares of stock that may be sold pursuant to Section 11(a)
of this Agreement shall not exceed, on any given trading day, the greater of:
(i) 3% of the aggregate trading volume during the previous five (5) trading
days, including that day; (ii) 15% of the trading volume on that day; or (iii)
such number of shares as yield proceeds (net of commissions) of $75,000.


(c) The Secured Party hereby acknowledges and agrees that the total number of
shares of stock that may be sold pursuant to Section 11(b) of this Agreement
shall not exceed such number of shares as are necessary to yield gross proceeds
equal to the Maturity Amount, as adjusted pursuant to Section 7 of the Note.
Upon receipt by Secured Party of gross proceeds equal to the Maturity Amount,
the security interests granted herein shall automatically terminate and all
rights to the Collateral shall revert to Pledgor.


(d) The Secured Party hereby agrees that, upon delivery of an opinion of counsel
stating that the rights of the Secured Party, including without limitation the
right to sell such shares under Rule 144(k) promulgated under the Securities Act
of 1933, as amended, will not be affected thereby, other shares of the
Borrower’s common stock issued no later than August 17, 2005 may at any time be
substituted for all or a portion of the Pledged Shares;
 

--------------------------------------------------------------------------------


 
(e) Notwithstanding the foregoing, in the event of a default by Borrower
pursuant to the Note, the Holder shall sell all of the Collateral prior to
exercising its rights and remedies against any of the Guarantors (as defined in
the respective Guaranties) pursuant to the respective Guaranties.


(f) The Pledgors hereby agree that any sale or other disposition of the
Collateral conducted in conformity with reasonable commercial practices of
banks, insurance companies, or other financial institutions in the city and
state where the Secured Party is located in disposing of property similar to the
Collateral shall be deemed to be commercially reasonable.


(g) The Pledgors hereby acknowledge that the sale by the Secured Party of any
Collateral pursuant to the terms hereof in compliance with the Securities Act of
1933, as amended, as now in effect or as hereafter amended, or any similar
statute hereafter adopted with similar purpose or effect (the "Securities Act"),
as well as applicable "Blue Sky" or other state securities laws, may require
strict limitations as to the manner in which the Secured Party or any subsequent
transferee of the Collateral may dispose thereof. The Pledgors acknowledge and
agree that in order to protect the Secured Party's interest it may be necessary
to sell the Collateral at a price less than the maximum price attainable if a
sale were delayed or were made in another manner, such as a public offering
under the Securities Act. The Pledgors have no objection to sale in such a
manner and agrees that the Secured Party shall have no obligation to obtain the
maximum possible price for the Collateral.


(h) If the Secured Party shall determine to exercise its right to sell all or
any portion of the Collateral pursuant to this Section, then the Pledgors agree
that, upon request of the Secured Party, the Pledgors, at their own expense,
shall:


(i) execute and deliver, or cause the officers and directors of the Maker to
execute and deliver, to any person, entity or governmental authority as the
Secured Party may choose, any and all documents and writings which, in the
Secured Party's reasonable judgment, may be necessary or appropriate for
approval, or be required by, any regulatory authority located in any city,
county, state or country where the Pledgors or the Maker engage in business, in
order to transfer or to more effectively transfer the Pledged Interests or
otherwise enforce the Secured Party's rights hereunder; and


(ii) do or cause to be done all such other acts and things as may be necessary
to make such sale of the Collateral or any part thereof valid and binding and in
compliance with applicable law; and


(iii) cause the Maker to timely file all periodic reports required to be filed
by the Maker under the Securities Exchange Act of 1934, as amended.


The Pledgors acknowledge that there is no adequate remedy at law for failure by
them to comply with the provisions of this Section 11 and that such failure
would not be adequately compensable in damages, and therefore agree that their
agreements contained in this Section 11 may be specifically enforced.


(e) THE PLEDGORS EXPRESSLY WAIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW: (i) ANY
CONSTITUTIONAL OR OTHER RIGHT TO A JUDICIAL HEARING PRIOR TO THE TIME THE
SECURED PARTY DISPOSES OF ALL OR ANY PART OF THE COLLATERAL AS PROVIDED IN THIS
SECTION; (ii) ALL RIGHTS OF REDEMPTION, STAY, OR APPRAISAL THAT THEY NOW HAVE OR
MAY AT ANY TIME IN THE FUTURE HAVE UNDER ANY RULE OF LAW OR STATUTE NOW EXISTING
OR HEREAFTER ENACTED; AND (iii) EXCEPT AS SET FORTH IN SUBSECTION (a) OF THIS
SECTION 11, ANY REQUIREMENT OF NOTICE, DEMAND, OR ADVERTISEMENT FOR SALE.


12.   (a) Term of Agreement. This Agreement shall continue in full force and
effect until payment in full of all obligations now or hereafter due under the
Note. Upon payment in full of all such obligations, the security interests in
the relevant Collateral shall be deemed released, and any portion of the
Collateral not transferred to or sold by the Secured Party shall be returned to
the Pledgors within five (5) trading days to the Pledgors, as contemplated above
(and for such purpose, delivery to Darrin Ocasio, Esq., of Sichenzia Ross
Friedman Ference LLP of New York, NY shall deemed to comply with such return
requirement).


(b) Application of Proceeds. Upon the occurrence and during the continuance of
an Event of Default, any cash held by the Secured Party as Collateral and all
cash proceeds received by the Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
pursuant to the exercise by the Secured Party of its remedies as a secured
creditor as provided in Section 11 shall be applied from time to time by the
Secured Party as provided in the Note.
 

--------------------------------------------------------------------------------


 
13. Indemnity and Expenses. The Pledgors agree, jointly and severally:


(a) To indemnify and hold harmless the Secured Party and each of his agents and
affiliates from and against any and all claims, damages, demands, losses,
obligations, judgments and liabilities (including, without limitation,
reasonable attorneys' fees and expenses) in any way arising out of or in
connection with this Agreement or the Secured Obligations, except to the extent
the same shall arise as a result of the gross negligence or willful misconduct
of the party seeking to be indemnified; and


(b) To pay and reimburse the Secured Party upon demand for all reasonable costs
and expenses (including, without limitation, reasonable attorneys' fees and
expenses) that the Secured Party may incur in connection with (i) the custody,
use or preservation of, or the sale of, collection from or other realization
upon, any of the Collateral, including the reasonable expenses of re-taking,
holding, preparing for sale or lease, selling or otherwise disposing of or
realizing on the Collateral, (ii) the exercise or enforcement of any rights or
remedies granted hereunder, under the Note or otherwise available to it (whether
at law, in equity or otherwise), or (iii) the failure by the Pledgors to perform
or observe any of the provisions hereof. The provisions of this Section 13 shall
survive the execution and delivery of this Agreement, the repayment of any of
the Secured Obligations, the termination of the commitments of the Secured Party
under the Note and the termination of this Agreement.


14. Duties of the Secured Party. The powers conferred upon the Secured Party
hereunder are solely to protect his interests in the Collateral and shall not
impose on him any duty to exercise such powers. Except as provided in Section
9-207 of the Uniform Commercial Code, The Secured Party shall have no duty with
respect to the Collateral or any responsibility for taking any necessary steps
to preserve rights against any Persons with respect to any Collateral.


15. Choice of Law and Venue; Submission to Jurisdiction; Service of Process.


(a) THE VALIDITY OF THIS AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS
(WITHOUT REFERENCE TO THE CHOICE OF LAW PRINCIPLES THEREOF).


(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN COOK COUNTY, STATE OF ILLINOIS OR, AT THE SOLE OPTION OF THE SECURED
PARTY, IN ANY OTHER COURT IN WHICH THE SECURED PARTY SHALL INITIATE LEGAL OR
EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER
IN CONTROVERSY.


(b) THE PLEDGORS HEREBY SUBMIT FOR THEMSELVES AND IN RESPECT OF THEIR PROPERTY,
GENERALLY AND UNCONDITIONALLY, TO THE JURISDICTION OF THE AFORESAID COURTS AND
WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO
ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT
ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.


(c) THE PLEDGORS HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT, OR
OTHER PROCESS ISSUED IN ANY ACTION OR PROCEEDING AND AGREE THAT SERVICE OF SUCH
SUMMONS, COMPLAINT, OR OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE PLEDGORS AT THEIR RESPECTIVE ADDRESSES FOR NOTICES IN
ACCORDANCE WITH THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF THE PLEDGORS'S ACTUAL RECEIPT THEREOF OR THREE (3)
DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.


(d) NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF
THE SECURED PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW,
OR TO PRECLUDE THE ENFORCEMENT BY THE SECURED PARTY OF ANY JUDGMENT OR ORDER
OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO
ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.
 

--------------------------------------------------------------------------------


 
16. Amendments; etc. No amendment or waiver of any provision of this Agreement
nor consent to any departure by the Pledgors herefrom shall in any event be
effective unless the same shall be in writing and signed by the Secured Party,
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given. No failure on the part of the
Secured Party to exercise, and no delay in exercising any right under this
Agreement, any other document or documents delivered in connection with the
transactions contemplated by the Note, this Agreement or the Guarantees (the
“Guarantees”) of even date herewith (all such documents, including the Note,
this Agreement and the Guarantees are hereinafter referred to collectively as
the “Loan Documents”, and each individually as a “Loan Document”), or otherwise
with respect to any of the Secured Obligations, shall operate as a waiver
thereof; nor shall any single or partial exercise of any right under this
Agreement, any other Loan Document, or otherwise with respect to any of the
Secured Obligations preclude any other or further exercise thereof or the
exercise of any other right. The remedies provided for in this Agreement or
otherwise with respect to any of the Secured Obligations are cumulative and not
exclusive of any remedies provided by law.


17. Notices. Unless otherwise specifically provided herein, all notices shall be
in writing addressed to the respective party as set forth below: and may be
personally served, faxed, telecopied or sent by overnight courier service or
United States mail:


If to the Pledgors: 
 
c/o CenterStaging Corp.
3407 Winone Ave.
Burbank, CA 91504


With copies to:


Darrin M. Ocasio, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, NY 10018
Fax No.: 212-930-9725


If to the Secured Party:


John Fife
303 East Wacker Drive
Suite 301
Chicago, IL 60601  
 
Fax No.: 312-819-9701
 
with a copy to:


Merrill E. Weber, Esq.
303 East Wacker Drive
Suite 301
Chicago, IL 60601


Fax No.: 312-819-9701
 
Any notice given pursuant to this Section 17 shall be deemed to have been given:
(a) if delivered in person, when delivered; (b) if delivered by fax, on the date
of transmission if transmitted on a Business Day before 4:00 p.m. at the place
of receipt or, if not, on the next succeeding Business Day (as defined in the
Note); (c) if delivered by overnight courier, two (2) days after delivery to
such courier properly addressed; or (d) if by United States mail, four (4)
Business Days after depositing in the United States mail, with postage prepaid
and properly addressed. Any party hereto may change the address or fax number at
which it is to receive notices hereunder by notice to the other party in writing
in the foregoing manner.
 

--------------------------------------------------------------------------------


 
18. Continuing Security Interest. This Agreement shall create a continuing
security interest in the Collateral and shall: (a) remain in full force and
effect until the indefeasible payment in full of the Secured Obligations,
including the cash collateralization, expiration, or cancellation of all Secured
Obligations, if any, consisting of letters of credit, and the full and final
termination of any commitment to extend any financial accommodations under the
Note; (b) be binding upon the Pledgors and their respective successors and
assigns; and (c) inure to the benefit of the Secured Party and his successors,
transferees, and assigns. Upon the indefeasible payment in full of the Secured
Obligations, including the cash collateralization, expiration, or cancellation
of all Secured Obligations, if any, consisting of letters of credit, and the
full and final termination of any commitment to extend any financial
accommodations under the Note, the security interests granted herein shall
automatically terminate and all rights to the Collateral shall revert to the
Pledgors. Upon any such termination, the Secured Party, at the Pledgors's
expense, shall execute and deliver to the Pledgors such documents as the
Pledgors shall reasonably request to evidence such termination. Such documents
shall be prepared by the Pledgors and shall be in form and substance reasonably
satisfactory to the Secured Party.


19. Security Interest Absolute. To the maximum extent permitted by law, all
rights of the Secured Party, all security interests hereunder, and all
obligations of the Pledgors hereunder, shall be absolute and unconditional
irrespective of:


(a) any lack of validity or enforceability of any of the Secured Obligations or
any other agreement or instrument relating thereto, including any of the Loan
Documents;


(b) any change in the time, manner, or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from any of the Credit Documents, or any other
agreement or instrument relating thereto;


(c) any exchange, release, or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any Guarantee for
all or any of the Secured Obligations;


(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, the Pledgors.


20. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.


21. Severability. In case any provision in or obligation under this Agreement
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.


22. Counterparts; Telefacsimile Execution. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same Agreement. Delivery of an executed
counterpart of this Agreement by telefacsimile shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile also shall
deliver an original executed counterpart of this Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, or binding effect hereof.


23. Waiver of Marshaling. Each of the Pledgors and the Secured Party
acknowledges and agrees that in exercising any rights under or with respect to
the Collateral: (a) the Secured Party is under no obligation to marshal any
Collateral; (b) may, in his absolute discretion, realize upon the Collateral in
any order and in any manner he so elects; and (c) may, in his absolute
discretion, apply the proceeds of any or all of the Collateral to the Secured
Obligations in any order and in any manner he so elects. The Pledgors and the
Secured Party waive any right to require the marshaling of any of the
Collateral.
 

--------------------------------------------------------------------------------



 
24. Waiver of Jury Trial. THE PLEDGORS AND THE SECURED PARTY HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. THE PLEDGORS AND THE SECURED PARTY REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pledgors and the Secured Party have caused this
Agreement to be duly executed and delivered by their officers thereunto duly
authorized as of the date first written above.
 

        PLEDGORS  
   
   
    By:   /s/ Roger Paglia
 
 
 
Name:  

--------------------------------------------------------------------------------

Roger Paglia    

        By:   /s/ Howard Livingston  
 
Name:   

--------------------------------------------------------------------------------

Howard Livingston    

        By:   /s/ Jan Parent  
 
Name:   

--------------------------------------------------------------------------------

Jan Parent    

        By:   /s/ John G. Caswell  
 
Name:   

--------------------------------------------------------------------------------

John G. Caswell    

 

  SECURED PARTY         JOHN FIFE        
By:  
/s/ John Fife  
                 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------


 
Schedule 1




Pledged Interests: Twelve Million Five Hundred Thousand Shares of Common Stock
of CenterStaging Corp.


Name of Maker: CenterStaging Corp.


Jurisdiction of Organization: Delaware


Type of Interest: Shares of Common Stock


Number of Shares/Units (if applicable): 13,500,000


Certificate Number(s) (if any): 42885, 42886, 42887, 42891, 43232, 43233, 42895,
42896, 42897, 42901, 43236, 43237, 42907, 42908, 42910, 42915, 42916, 42919,
42898 


Percentage of Outstanding Interests in Maker: 21%


Date Acquired: August 17, 2005
 
Additional Collateral as Set forth in Section 1.
 
  


Schedule 2




Pledgors Information:


For Pledgors that are Registered Organizations


Jurisdiction of Organization: ___________________


Type of Organization:   ___________________


Organizational ID Number (if any): ___________________


For Pledgors That Is An Individual


Address of Principal Residence:  See Guaranty Side Letter


For Pledgors That Is Neither a Registered Organization nor an Individual:


Type of Organization:
___________________________________________________________



--------------------------------------------------------------------------------



